IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DONALD STANLEY VERNE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3404

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 19, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Donald Stanley Verne, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.